This was a garnishment proceeding in the circuit court of Chilton county. The record shows that on March 14, 1916, a writ of garnishment issued in the pending suit of J.C. Dale v. Robert E. McGraw, directed to Flaketown Graphite Company, and that on April 4, 1916, the garnishee filed an answer; that later the agent of the garnishee made an oral answer, and that upon the oral answer the court, on May 12, 1917, rendered the following judgment against the garnishee:
"This cause, coming on regularly to be heard on the 14th day of December, 1916, was called and argued, and by agreement of all parties to the suit the judge was to take as much time as he desired for a determination and decision, on plaintiff's motion for a judgment in the sum of $96, upon the oral answer of garnishee made in open court. The court, in pursuance of the above agreement, having now, on the 12th day of May, 1917, reached a decision, to the effect that the plaintiff is entitled to recover against garnishee, upon plaintiff's motion, the court renders the following judgment: It is considered by, and it is the judgment of, the court that the plaintiff have and recover of the garnishee $96 and the costs in this behalf expended, for which let execution issue."
The judgment of the court is defective, for that it fails to recite the fact and amount of recovery against the original defendant. Faulks v. Heard  Due, 31 Ala. 516; Chambers v. Yarnell, 37 Ala. 400; Whorley v. M.  C. R. R. Co., 72 Ala. 20; Brake v. Curd Sinton Mfg. Co., 102 Ala. 339, 14 So. 773; Bradley Fertilizer Co. v. Pollock  Co., 104 Ala. 402,16 So. 138; Birmingham National Bank v. Mayer, 104 Ala. 634,16 So. 520.
Reversed and remanded.